Citation Nr: 1100629	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of throat 
surgery.

2.  Entitlement to service connection for residuals of a 
concussion.

3.  Entitlement to service connection for loss of teeth.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In his May 2006 claims for service connection, the Veteran 
asserted that between 1974 and 2006 he received treatment from 
the "US Army Hospital and Dental Clinic."  In October 2006, the 
RO determined that the Veteran's original claims file could not 
be located and, within the same month, informed the Veteran that 
this was the case.  Included in that notification letter was the 
RO's request that the Veteran fill out a 21-4142 form with a full 
mailing address for the US Army Hospital and Dental Clinic so 
that it might retrieve any available records.

There is no indication that the Veteran filled out a 21-4142 form 
providing the address of the aforementioned Army Hospital.  Since 
the time of the RO's initial October 2006 request for 
information, however, the Veteran's representative has submitted 
additional evidence which indicates that the Veteran visited 
clinics within the Fort Worth, Texas, area during the 1970s for 
symptoms he had upon leaving service.  See April 29, 2010 
Statement of J.P.  

Initially, when a Veteran's records are lost or destroyed, VA has 
a heightened duty to assist, which includes searching for 
alternate records.  See Washington v. Nicholson, 19 Vet. App. 
362, 369- 71 (2005).  Further, VA is obligated to make as many 
requests as necessary to obtain relevant records from a federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  

In this case, the Board takes note of RO's attempt to retrieve 
further information from the Veteran as to which Army Hospital 
treated him.  The Board also notes that the RO requested that the 
Veteran's service treatment records be furnished from the Joint 
Services Records and Research Center in October 2006.  However, 
in this case no additional attempts were made to retrieve 
supplementary treatment records.  The Board finds that additional 
service treatment records may be in the possession of the Army 
Hospital and Dental Clinic and that such records might go towards 
supporting the Veteran's claims for service connection.  Given 
the heightened duty to assist under the circumstances and the 
dearth of available evidence in support of the Veteran's claims, 
the Board finds that additional effort should be made to obtain 
any available treatment records.

In this regard, however, the Board notes that corresponding to 
VA's duty to assist the Veteran in obtaining information is a 
duty on the part of the Veteran to cooperate with VA in 
developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that "[t]he duty to assist is not always a one-
way street").  VA's duty must be understood as a duty to assist 
the Veteran in developing his claim, rather than a duty on the 
part of VA to develop the entire claim with the Veteran 
performing a passive role. Turk v. Peake, 21 Vet. App. 565, 568 
(2008).  Thus, while additional efforts should be made on the 
part of the RO, the Veteran is reminded that it is ultimately his 
responsibility to demonstrate service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his claimed throat, 
head, and tooth disorders.  Specifically, 
the RO should again request the name and 
location of the Army Hospital and Dental 
Clinic where the Veteran claims to have 
received treatment between 1974 and 2006.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and those records not already 
associated with the claims file should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be 
obtained, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




 Department of Veterans Affairs


